DETAILED ACTION
Status of Claims
1.	This action is in reply to the application filed on July 28 2019.
2.	Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	There is no Claim 9 that was presented in the original set of claims, it appears to have been skipped via a typographical error.  Accordingly, Examiner has renumbered the claims appearing after Claim 8 as Claims 9 to 22 as opposed to Claims 10 to 23.  
Misnumbered claims 10-23 have been renumbered as Claims 9 to 22.  Appropriate correction is required for the claim numbers and dependencies.  The Independent Claims are thus Claims 1 and 14.
As newly numbered, Claim 9 recites in part “…where in the reference identification number is associated with the account number…”.   It appears that this should read “wherein” and will be interpreted in this manner for purposes of examination, however appropriate correction is required.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to Figure 3, reference characters #62 and #64 are used but are not mentioned in the description.
In reference to Figure 4, reference character #62 is used but is not mentioned in the description.
In reference to Figures 10 and 16, reference character #24 is used but is not mentioned in the description.
In reference to Figure 17, reference character #176B is used but is not mentioned in the description.
In reference to Figure 19, reference character #200 is used but is not mentioned in the description.
In reference to Figure 21, reference character #414B is used but is not mentioned in the description.
In reference to Figure 22, reference character #406A is used but is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figures 19 as described in the specification.  In specific reference to the specification starting at paragraph 70, it appears that the description of the flow chart allegedly of Figure 19 is actually describing Figure 18 as filed.  There appears to be some issue with how Figure 18 and 19 are described.  Applicant is requested to look at the disclosure of the specification and ensure that the description discloses appropriately what is being disclosed in Figure 18 versus Figure 19. Appropriate correction is required and no new matter may be entered.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Interpretation – Broadest Reasonable Interpretation
7.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 

Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
Regarding Claim 1:
The claim recites in part “an account identifier uniquely linking the transaction card to a remote account having a balance value available for redemption toward one or more goods or services”.   
The claim recites in part “a security panel coupled to the transaction card and substantially entirely covering the account identifier, wherein the security panel is configured to be at least partially removed from a remainder of the transaction card product to permit access to the account identifier”.  The italicized part of the limitation does not require the security panel to be partially removed nor does it actively access the account identifier, rather, the “to permit access to the account identifier” is the intended use of a step that is may or may not be taken and the limitation is not given weight.
The claim recites in part “an activation code having data therein to prompt a point-of-sale terminal to begin a transaction card activation process…”   The italicized language reflects the intended use of a step that may or may not be taken and the limitation is not given weight.

Regarding Claim 6:
The claim recites in part “the security panel is configured such that as the security panel is peeled away from the transaction card to reveal the account identifier…”.  The italicized language reflects the intended use of the peeled away security panel and is not given weight.

Regarding Claim 8:
The claim recites in part “…and neither of the at least two portions of the activation code alone contains sufficient data to prompt the point-of-sale terminal to begin the transaction card activation process”.  The italicized language reflects the intended use of the activation code and is not given weight.

Regarding Claim 10:
This claim recites in part “…the account identifier is a first account identifier configured for activation of the transaction card and characterized by being unusable for redemption of the balance value”
The claim recites in part “the second account identifier is substantially permanently secured to the transaction card and is configured for use in redeeming the balance value”.  The italicized language reflects the intended use of the second account identifier and is not given weight.
The claim recites in part “the second account identifier is hidden from view even after at least partial removal of the security panel from the remainder of the transaction card product to permit access to the first account identifier”.  The italicized language reflects the intended use of the identifier and is not given weight.

Regarding Claim 12:
The claim recites in part “a second package section opposite to and coupled with the first package section to secure the transaction card between the fist package section and second package section”.  The italicized language reflects the intended use of the package section and is not given weight.

Regarding Claim 13:
The claim recites in part “a second account identifier uniquely identifying the remote account linked to the transaction card and being configured for use in facilitating redemption of the balance value toward one or more of goods or services”

Regarding Claim 14:
The preamble of the instant claim recites "[a] method of activating a transaction card linked to a remote account having a balance value available for redemption toward one or more goods and services, the transaction card being part of a transaction card product, and the method comprising” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “of activating a transaction card linked to a remote account having a balance value available for redemption toward one or more goods and services” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
The claim recites in part “using a point-of-sale terminal to read an activation code from the transaction card product in a manner automatically prompting the point-of-sale terminal to initiate a card activation process”.  The italicized language reflects the intended use of the POS terminal and is not given weight.
The claim recites in part “at least partially removing a security panel from the transaction card product to substantially simultaneously destroy readability of the activation code and to reveal an account identifier previously hidden from view by the security panel”.  The italicized language reflects the intended use of the removal of the security panel and is not being assigned any patentable weight.
The claim recites in part “using the point-of-sale terminal to read the account identifier from the transaction card product and activating the remote account identified by the account identifier to allow the balance value to be redeemed toward one or more of goods and services”.  The italicized language reflects the intended use of the POS terminal and is not being assigned any patentable weight.

Regarding Claim 19:
The claim recites in part “…the security panel being positioned to cover the account identifier, the activation code being printed to the package…”. The italicized language is the intended use of the security panel and is not being assigned any patentable weight.

Regarding Claim 20:
The claim recites in part “…the method further includes scanning the card identifier to redeem the balance value after activating the remote account.”  The italicized language is the intended use of scanned card identifier and is not being assigned any patentable weight.

Regarding Claim 22:
The claim recites in part “further comprising prior to using the point-of-sale terminal to read the activation code from the transaction code product in a manner automatically prompting the point-of-sale terminal to initiate a card activation process”  The italicized language is the intended use of POS terminal and is not being assigned any patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a security panel coupled to transaction card and substantially entirely covering the account identifier…”.  The term "substantially entirely" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially entirely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does note that the term “substantially” apply to all numeric values or descriptive terms, respectively, and generally indicate a range of numbers or characteristics that one of skill in the art would consider equivalent to the recited values or terms, that is, having the same function or results.  (See Applicant Specification paragraph 39)  If the term “substantially” is meant to have an equivalent to the term it modifies, the term does not further serve to limit the claim by use of the modifier.  Presumably, the use of a modifier to the term “entirely” is intended to denote something that would serve to limit the term  - yet the bounds of that modifier are unclear. If something is entirely covered or entirely uncovered, those are ascertainable metrics. Substantially entirely is something different.  Does this mean 90% covered, 75% covered, 99% covered?  Examiner cannot discern exactly what Applicant is attempting to convey with Claim 11 uses the same phrase of “substantially entirely” in reference to the transaction card.  For the same reasons as used above, this claim is also rejected as using a relative term.
Applicant further uses “substantially” to modify other terms within in the claim set which is rejected based on the reasons and rationale presented above as further detailed below.
Claim 10 recites in part “the second account identifier is substantially permanently secured to the transaction card…” .  How can something be substantially permanently secured?  Is it secured permanently or not? Does this mean 90% permanently secured, 51% permanently secured or does it just mean 100% permanently secured.  Examiner cannot discern exactly what Applicant is attempting to convey with this phrase in the claim.  Claim 13 recites a similar phrase that is similarly rejected.
Claim 12 recites in part “…the second package section substantially separating the security panel from the remainder of the second package section.  Is the panel being separated or not? Is there only a portion of the panel that is separated?  Examiner cannot discern exactly what Applicant is intending to convey with this phrase in the claim.
Claim 14 uses a variant of this language, reciting in part “at least partially removing a security panel from the transaction card product to substantially simultaneously destroy readability and to reveal an account identifier previously hidden from view by the security panel…”   Is this destroying readability at the same time as revealing an account identifier or does this mean something else.  The modifier of “substantially” is making the recitation less clear.  
Claim 20 recites in part “…a package substantially enclosing the transaction card…”.  Again, Examiner cannot discern exactly what is Applicant is attempting to convey.  Is the package enclosing the transaction card fully?  If it is a portion that is not enclosed the recitation of substantially as modifying enclosing is making the recitation less clear.
Claim 22 recites in part “attempting to activate a compromised transaction product, which is substantially identical to the transaction card product…”  Here again, using substantially to modify identical leaves the bounds of the claim unclear.   Is the transaction card product identical? It does not appear to be the case.  It is not the equivalent of identical, rather, it appears that the compromised transaction card product has a different account identifier – thus cannot be identical.  It is unclear what Applicant is attempting to communicate with this limitation in the claim.
Claim 6 recites in part “…in the second state, the activation code is characters as not being machine readable on the security panel.  Examiner is unclear what Applicant is attempting to communicate with this language. It appears from context that Applicant is attempting to claim that the characters of the activation code are not able to be read by machine on the security panel – however 
Claim 18 recites in part “after activating the remote account, identifying the remote account by reading the account identifier; and redeeming the balance value of the remote account identified by reading the account identifier toward one or more of the goods and the services, wherein the activation code is not configured for use in redeeming the balance value.”   It is unclear what Applicant is attempting to claim.  This claim depends from Claim 16 as originally filed [now Claim 15] and ultimately refers back to Independent Claim 14 [originally Claim 15 as filed] where the remote account is activated by the account identifier.   Here, the claim is now reciting a step that is to take place after activating the remote account, which was already identified by the account identifier that was read and recites the same limitation as seen in Claim 15 as to “wherein the activation code is not configured for use in redeeming the balance value”.  It is unclear 1) how the activation code is related to the instant limitation and 2) how, if this claim is dependent on instant Claim 15 that this claim is further narrowing the limitation by reciting the same limitation. The limitations are thus confusing and unclear as to the import as currently recited.  If this is a step that is to take place after the remote account has already been identified by the [first] account identifier, is this limitation intended to refer to a second account identifier to actually redeem the balance value?  Examiner is guessing that this is what Applicant intends to claim, however it is not clear from the current limitations exactly what Applicant is attempting to communicate.  For purposes of examination, Examiner is going to read this claim as if it recited in part “…identifying the remote account by reading a second account identifier and redeeming the balance value of the remote account identified by reading the second account identifier toward one or more of the goods and the services, wherein the activation code is not configured for use in redeeming the balance value” however appropriate clarification, correction and amendment is required.  Dependent on Applicant’s response, this may additionally trigger 112(d) and further 112(b) rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



9.            Claims 14-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 14 recites a method of activating a transaction card linked to a remote account having a balance value available for redemption toward one of goods and services, to read an activation code from a transaction card to initiate a card activation process, wherein the activation code is characterized by an absence of any data directly identifying the remote account; at least partially removing a security panel from the transaction card to substantially simultaneously destroy readability of the activation code and to reveal an account identifier previously hidden from view by the security panel, wherein the account identifier identifies the remote account linked to the transaction card; to read the account identifier from the transaction card and activating the remote account identified by the account identifier to allow the balance value to be redeemed toward one or more of goods and services.
	The series of steps recited describe a method of activating a transaction card linked to a remote account having a balance value available for redemption, reading an activation code to initiate a card activation process, at least partially removing a security panel from the transaction card to destroy readability of the activation code and reveal an account identifier that identifies the remote account linked to the transaction card; reading the account identifier and activating the remote account to allow the balance value to be redeemed which is a fundamental economic practice and/or a commercial or legal interaction and is thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention describes a method of activating a transaction card linked to a remote account having a balance value available for redemption, reading an activation code to initiate a card activation process, at least partially removing a security panel from the transaction card to destroy readability of the activation code and reveal an account identifier that identifies the remote account linked to the transaction card; reading the account identifier and activating the remote account to allow the balance value to be redeemed via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe a method of activating a transaction card linked to a remote account having a balance value available for redemption, reading an activation code to initiate a card activation process, at least partially removing a security panel from the transaction card to destroy readability of the activation code and reveal an account identifier that identifies the remote account linked to the transaction card; reading the account identifier and activating the remote account to allow the balance value to be redeemed which is a fundamental economic practice and/or a commercial or legal interaction and is thus grouped as certain methods of organizing human activity which is an abstract idea.
The claim recites a transaction card product, a point-of-sale terminal and a database and are applying generic computer components to the recited abstract limitations.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)
The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a transaction card product, a point-of-sale terminal and a database which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  

 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“A transaction card product comprising a transaction card, an account identifier, a security panel, and an activation code. The account identifier uniquely links the transaction card to a remote account having a balance value available for redemption toward one or more of goods or services. The security panel is coupled to the transaction card and substantially entirely covers the account identifier. The security panel is configured to be at least partially removed from a remainder of the transaction card product to permit access to the account identifier. The activation code has data therein to prompt a point-of-sale terminal to begin a transaction card activation process, the activation code having a first portion directly secured to and extending over the security panel, wherein the activation code is characterized by an absence of any data identifying the remote account.” (See Applicant Specification paragraph 5)

“Figures 13-16 show transaction card product 80 in the various stages of activation, for example, in the activation process 180 generally illustrated by the flow chart of Figure 19.  Transaction card product 80 is fully assembled and intact during retail display in a manner similar to that shown in Figure 13, in one example. At 182, a fully assembled and intact transaction card product 80 is selected by a consumer and presented at the POS terminal 202 (Figure 19) for activation.  At 184, a consumer or POS terminal 202 operator finds a first code, more specifically, activation code 114, which, in one example, is printed or otherwise secured to an outside of transaction card product 80 such that no part of transaction card product 80 such that no part of the transaction card product 80 needs to be opened to access activation code 114 and determines whether activation code 114 is intact. Activation code 114 may be determined to be non-intact via visual inspection prior to scanning or otherwise attempting to read activation code 114. For example, activation code 114 may be determined to be non-intact upon reading activation code 114 with scanner 210 of POS terminal 202 or upon trying to enter activation code 114 into POS terminal 202 in a manner that does not results in automatic initiation of the activation process as expected for an intact activation code 114. Similarly, activation code 114 may be determined to be intact when scanning or otherwise entering activation code 114 into POS terminal 202 automatically causes POS terminal 202 to begin the transaction card activation process, that is executing activation instructional code. More specifically, in one embodiment, both portions 114A and 114B of activation code 114 must be present and properly secured to one another to allow POS terminal 202 to read activation code 114 without need for any manual entry of activation code 114 information. If either portion 114A or 114B of activation code 114 is missing, activation code 114 is not intact and scanning 

“When activation code 114 is entered at 188, POS terminal 202 initiates transaction card activation by executing instruction code, stored locally or at a remote database 206 (Figure 19), for the activation. In executing the activation instruction code, at 190, POS terminal 202 prompts consumer or POS operator to enter a second code identifying the account or record tied to transaction card 10, such as account identifier 30 on transaction card 10 (Figures 1 and 5) or a package account identifier 116 on card package 82 (Figure 15).  In one embodiment, in order for second code to be entered into POS terminal 202, transaction card product 32 or 80 is altered in a manner substantially simultaneously destroying continued access or readability of first code, that is of activation code 60 or 114, and revealing the second code. For example, referring to Figures 1-6, security panel 14 is peeled away from transaction card 10 to revealing account identifier 30 and, due to the nature of security panel 40 and the location of activation code 60, as described above, destroying readability of activation code 60. Alternatively, for transaction card product 80, where the security panel is removable tab 112, removable tab 112 is peeled away from a remainder of package 82 as facilitated by perforation 108 leaving hole 108A through third section 98, revealing package account identifier 116, and tearing activation code 114 in at least two portions 114A and 114B to destroy readability of activation code 114. In other embodiments, the activation code is not destroyed in accessing the account identifier, for example, as illustrated in Figures 7-9 with activation code 560, account identifier 30, and security panel 540.” (See Applicant Specification paragraph 73)

“At 192, the second code, for example, account identifier 30 on transaction card 10 (Figures 1 and 5) or a package account identifier 116 on card package 82 (Figure 15) is read (e.g., scanned) or otherwise entered into POS terminal 202. Referring to Figure 19, in one embodiment, POS terminal 202 is in communication with a remote database 206 either directly or via a network 204. Examples of suitable networks 204 include, but are not limited to, a local area network (LAN), a wireless local area network (WLAN), a wide area network (WAN), the Internet, personal area network (PAN), enterprise private network (EPN), virtual private network (VPN), metropolitan area network (MAN), the world wide web, and the like networks and/or combinations thereof.” (See Applicant Specification paragraph 74)

“Remote database 206, in one embodiment, contains various instructional code to run processes on POS terminal 202 such as general item processing or specialty processes, like transaction card activation. In one example, remote database 206 includes financial transaction instrument records 208, which link various account identifiers to specific records or accounts of the value balance associated with each individual transaction card 10 or group of transaction cards 10, if all transaction cards 10 in a group are able to load value to and/or redeem value from the same account or record.  In one embodiment, financial transaction instrument records 208 link each account identifier 30 to a corresponding record or account. In one embodiment, the same record links a package account identifier 116 that is part of the same transaction card product 80 with account identifier 30 to that same corresponding record or account. In another embodiment, separate records in financial transaction instrument records 208 link package account identifier 116 to an account or record and link account identifier 30 to the same account or record for added security.” (See Applicant Specification paragraph 75)



“As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or any embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system.”  Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.” (See Applicant Specification paragraph 104)

“Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium, and in one example, is a non-transitory computer readable storage medium or database. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain or store a program for use by or in connection with an instruction execution system, apparatus, or device.” (See Applicant Specification paragraph 105)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claim 14 is not patent eligible. (Step 2B: NO. The claim does not provide significantly more)  
Dependent Claims 15-22 further define the abstract idea that is presented in the respective independent Claim 14 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 14-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boge et al. (WO 2012/135852) (“Boge”) [provided by Applicant as Foreign Document Number 9 on IDS filed 07/26/2019] in view of Kingsborough et al. (US PG Pub. 2007/0252009) (“Kingsborough”)

Regarding Claim 14, Boge discloses the following:
A method of activating a transaction card linked to a remote account having a balance value available for redemption toward one or more of goods and services, the transaction card [activatable car/transaction card] being part of a transaction card product, and the method comprising: (See Boge page 2, lines 11-13; page 2, line 35-page 3, line 1; page 6, lines 8-9, 33-34; page 9, line 36-page 10 line 10; page 12, lines 10-16, 18-21)
using a point-of-sale terminal [POS] to read an activation code [activation field (92) which may include a bar code]  from the transaction card product in a manner automatically prompting the point-of-sale terminal to initiate a card activation process, wherein the activation code is characterized by an absence of any data directly identifying the remote account;  (See Boge page 7, lines 14-21, 25-28 and Fig 2A; page 11, line 29-page 12, line 5 -  presenting a card presentation instrument at a POS that includes presenting an activatable card at a POS for activation that once received, an activation field may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information and the card may be activated); page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account corresponding to the information in the data field to activate the card [not directly identifying the account])
at least partially removing a security panel [obstruction layer] from the transaction card product  to substantially simultaneously destroy readability of the activation code [activation field which may include a bar code] and to reveal an account identifier [data field 40] previously hidden from view by the security panel, wherein the account identifier [data field 40] identifies the remote account stored in a database and linked to the transaction card; (See Boge page 6, lines 8-10; page 6, line 34 – page 7, line 5 - obstruction layer is located at least partially overlapping in relation to the data field(s), all or at least a portion of the data field 40 may be rendered unreadable when the obstruction layer in a location as shown in Fig. 2A; page 7 line 32-page 8, line 11 – obstruction layer may be abraded, scratched, ripped or otherwise removed which results in the destruction or obfuscation of the exposed [activation] data field (92), which may result in the exposed data field 92 becoming unreadable and additionally may render data field 40 disposed on the activatable card readable), page 12, lines 18-19 – once activated, the obstruction layer may be displaced to render the data field readable)
using the point-of-sale terminal to read the account identifier [data field 40] from the transaction card product and activating the remote account identified by the account identifier to allow the balance value to be redeemed toward one or more of goods and services. (See Boge page 2, line 35-page 3, line 1 – card data field may comprise or otherwise correspond to a card number, PIN or other data uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer);  page 6, lines 25-33 – data field 40 may include data unique to the particular activatable card, may include a card number, PIN or other indicia uniquely identifying or associated with a particular activatable card – in certain transactions data field includes proprietary account data necessary to user the activatable card for value; page 11, line 29-page 12, line 5 -  presenting a card presentation instrument at a POS presenting an activatable card at a POS for activation that once received, an activation field may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information and the card may be activated; page 12, lines 10-16, 18-21 – if the activation field is readable, activation information may be transmitted to a card issuer, the card issuer may correlate the activation information with an account [remote account] corresponding to the information in the data field and a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value)
Boge discloses his invention as to an improved card presentation instrument that may include an activatable card having a data field disposed on a first side that may be uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer). (See Boge page 2, line 34-page 3, line 1)   Additionally, an obstruction layer may be located in a presentation position relative to activatable card such that all or at least a portion of the card data field is rendered unreadable. (See Boge page 3, lines 2-4) The activatable card 30 may include one or more data field(s) 40 disposed on the rear of the card 30. (See Boge page 6, lines 25-26)  The data field(s) may include data unique to the particular activatable card and may include a card number, personal identification number (PIN), or other indicia uniquely identifying or associated with the particular activatable card 30. (See Boge page 6, lines 26-29) The data field(s) 40 may be disposed (e.g., printed, stamped, embossed, etc.) directly onto the activatable card 30 and in embodiments information from the data fields 40 may be required to be read in order to complete the transaction. (See Boge page 6, lines 29-33)  
Information associated with the data field may be used to correlate the card to an activation request. (See Boge page 10, line 36-page 11, line 2)   Figure 7 depicts a protocol for presenting a card presentation instrument (e.g., at a POS). (See Boge page 11, lines 29-30)   The protocol may include presenting an activatable card at the POS where a consumer may select an activatable card associated with a merchant and present the activatable card at the POS for activation. (See Boge page 11, lines 29-33) Once received, an activation field may be read (e.g., by a bar code reader, hologram reader, or other type of machine reading technology) to obtain encoded activation information. (See Boge page 11, lines 34-36) In the event that the activation field is readable, activation information obtained during the reading may be transmitted to a card issuer. (See Boge page 12, lines 10-11)  The card issuer may correlate the activation information with an account corresponding to the information in data field to activate the card. (See Boge page 12, lines 11-13 – card issuer correlates with a remote account with activation information in order to activate the card)
While Boge discloses the invention as claimed and discloses that the account identifier may correspond to a card number, PIN or other data uniquely associated with a proprietary account that may be a credit account maintained by a card issuer [remote account] with a predetermined balance associated with the account that is necessary to use the activatable card for value and that after available for redemption] as a transaction card for value, Boge does not directly disclose that the remote account is stored in a database 
	Kingsborough discloses an improved transaction card assembly comprising a transaction card connected to a first panel via a releasable interface. (See Kingsborough paragraphs 5-6)   Purchase of a transaction card may involve a card vendor, a redeeming merchant and a card issuer. (See Kingsborough paragraph 11)  An entity that provides the financial backing and/or payment processing accessed via the transaction card is referred to as the card issuer or simply issuer. (See Kingsborough paragraph 11) Typically, the issuer is identified on the transaction card and associates a unique issuer account code with each transaction card. (See Kingsborough paragraph 11)
	In an embodiment, a transaction card package assembly comprises a transaction card attached/coupled to or disposed/held within a card holder. (See Kingsborough paragraph 12)  The transaction card package assembly further comprises a security code spanning the transaction card and the card holder such that upon removal of the transaction card from the holder, the security code is broken and a portion of the security code is present on the transaction card and a portion of the security code is present on the card holder. (See Kingsborough paragraph 12)  The security code may be integral with and form a part of the transaction card and cardholder or alternatively the security code may be external to the transaction card and card holder, for example printed or applied via a sticker or other external layer applied/adhered to the transaction card and card holder. (See Kingsborough paragraph 12)  Where the security code is printed on a sticker or other layer than spans the transaction card and the card holder, the sticker or other layer should be sufficiently adhered, affixed, or otherwise configured (for example, with serrations, such that the portions of the sticker or other layer remaining on the transaction card and/or card holder would be difficult or nearly impossible to remove intact and place on a substitute transaction card and/or card holder, respectively. (See Kingsborough paragraph 13)
As part of a purchase/activation of a transaction card, an issuer account portion may be entered at the point of sale terminal to activate a particular account associated with the transaction card where the issuer account code may be conveyed (for example via a computer network) to the issuer or other third party processor responsible for looking up the account code (for example, via a database reconciliation) and activating the same. (See Kingsborough paragraphs 18-20 – issuer account code is looked up in a database and activated)
	In a fifth embodiment, of a transaction card package assembly does not contain a security code as the bar code does not span the interface but is contained entirely within panel 22. (See 
	In a seventh embodiment that is similar to the first embodiment and further comprising a second retaining means and a second panel.  (See Kingsborough paragraph 35)  In an embodiment, the second retaining means defines a second interface, for example a score or break line in a snap and break connection between the transaction card and the second panel 53.  (See Kingsborough paragraph 35)  The second panel 53 further comprises a second magnetic stripe 55, wherein the magnetic stripe 55 is separate and distinct from the magnetic stripe 32.  (See Kingsborough paragraph 35)  For example, the magnetic stripe 55 may comprise the issuer account code such that upon activation the card may be used at a redeeming merchant. (See Kingsborough paragraph 35)  In contrast, the magnetic stripe 55 may contain an activation code that is indexed to the issuer account code; contained in magnetic stripe 32 on the card. (See Kingsborough paragraph 35 – stripe comprises the issuer account code such that upon activation the card may be used at a redeeming merchant)   Thus to activate the card, the activation code on magnetic stripe 55 is read at a point of sale and the activation code is used to cross-reference and activate the issuer account on the card. (See Kingsborough paragraph 35 – the account identifier is used to cross reference and activate the issuer account [i.e., by the database reconciliation as seen above] – remote account is stored in a database)  Upon activation, the panels 22 and 53 may be removed from the card. (See Kingsborough paragraph 35)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the card presentation instrument presented at a POS where the account identifier is correlated with a proprietary account maintained by a card issuer with a predetermined balance associated with the account to, after activation, use the activatable card as a transaction card for value as disclosed by Boge with the disclosure of a transaction card where upon being entered at a POS the issuer account code may be conveyed to an issuer for looking up the account code via a database reconciliation as taught by Kingsborough in order to prevent fraud.

Regarding Claim 1, Boge discloses the following:
A transaction card product comprising:
a transaction card;  (See Boge page 6, line 9; page 12, line 16 – activatable card/transaction card)
an account identifier [data field] uniquely linking the transaction card to a remote account having a balance value available for redemption toward one or more goods or services; (See Boge page 2, line 35-page 3, line 1 – card data field may comprise or otherwise correspond to a card number, PIN or other data uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer); page 6, lines 33-34 – data field includes proprietary account data necessary to use the activatable card for value; page 12, lines 10-16, 18-21 – if the activation field is readable, activation information may be transmitted to a card issuer, the card issuer may correlate the activation information with an account [remote account] corresponding to the information in the data field and a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value)
a security panel [obstruction layer] coupled to the transaction card [activatable card/transaction card] and substantially entirely covering the account identifier [data field], wherein the security panel is configured to be at least partially removed from a remainder of the transaction card product to permit access to the account identifier [data field]; (See Boge page 6, lines 8-10; page 6, line 34 – page 7, line 4 and lines 32-34 – obstruction layer is located at least partially overlapping in relation to the data field(s), all or at least a portion of the data field 40 may be rendered unreadable when the obstruction layer in a location as shown in Fig. 2A; at least a portion of the obstruction layer may be displaceable from the presentation position as seen in Fig. 2A, for example, the opaque layer overlying the clear base layer may be removed, displaced, or destroyed to reveal data field(s) 40); page 12, lines 18-19 – once activated, the obstruction layer may be displaced to render the data field readable)
an activation code [activation field (92) which may include a bar code] having data therein to prompt a point-of-sale terminal to begin a transaction card activation process, the activation code having a first portion directly secured to and extending over the security panel [obstruction layer], wherein the activation code is characterized by an absence of any data directly identifying the remote account. (See Boge page 7, lines 18-20; 25-28 –activation field may be disposed on the obstruction layer, activation field may include a bar code; page 9, lines 21-31 – portion of data field 92 is provided with a portion on the obstruction layer and another portion disposed on the activatable card; page 11, lines 18-22 – all or a portion of the activation field may be printed onto the obstruction layer and in an approach, a first and second portion of the activation data are contemporaneously provided on the obstruction layer and activatable card, respectively; page 11, line 29-page 12, line 5 -  at a POS presenting an activatable card at a POS for activation that once received, an activation field may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information and the card may be activated; page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account corresponding to the information in the data field to activate the card [not directly identifying the account])

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein a second portion of the activation code is secured to the transaction card product outside the outermost perimeter of the security panel.  (See Boge page 7, lines 8-9 – obstruction layer may also cover a portion of the graphics portion; page 7, lines 18-20; 25-28 –activation field may be disposed on the obstruction layer, activation field may include a bar code)

Regarding Claim 3, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Boge discloses the following:
wherein a second portion of the activation code is directly secured to the transaction card. (See Boge page 7, lines 18-20; 25-28 –activation field may be disposed on the obstruction layer, activation field may include a bar code; page 9, lines 21-31 – the card presentation instrument of an embodiment is modified so a portion of data field 92 is provided with a portion on the obstruction layer and another portion disposed on the activatable card; page 11, lines 18-22 – all or a portion of the activation field may be printed onto the obstruction layer and in an approach, a first and second portion of the activation data are contemporaneously provided on the obstruction layer and activatable card, respectively)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein a second portion of the activation code is directly secured to the transaction card product outside the outermost perimeter of the security panel. (See Boge page 7, lines 8-9 – obstruction layer may also cover a portion of the graphics portion; page 7, lines 18-20; 25-28 –activation field may be disposed on the obstruction layer, activation field may include a bar code)

Regarding Claim 5, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Boge discloses the following:
wherein the at least partial removal of the security panel from the remainder of the transaction card product renders the activation code unreadable. page 6, line 34 – page 7, line 5 - obstruction layer is located at least partially overlapping in relation to the data field(s), all or at least a portion of the data field 40 may be rendered unreadable when the obstruction layer in a location as shown in Fig. 2A; page 7 line 32-page 8, line 11 – obstruction layer may be abraded, scratched, ripped or otherwise removed which results in the destruction or obfuscation of the exposed [activation] data field (92), which may result in the exposed data field 92 becoming unreadable)

Regarding Claim 6, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein:
the security panel [obstruction layer]  is configured such that as the security panel is peeled away from the transaction card to reveal the account identifier [data field 40], the security panel transitions from a first state to a second state,  (See Boge page 7, lines 14-27 – activation field may be a machine readable representation of activation data which may be a bar code or QR code, etc., the activation field is disposed on the obstruction layer [first state of obstruction layer];  page 7, line 32-page 8, line 11 – obstruction layer may be displaceable from the presentation position by being abraded, scratched, ripped or otherwise removed which results in the destruction of the exposed [activation] data field rendering the activation field unreadable [obstruction layer transitions to a second state] and which may render data field 40 disposed on the activatable card readable [reveals account identifier])
in the first state, the activation code is machine readable on the security panel, See Boge page 7, lines 14-27) and 
in the second state, the activation code is characters as not being machine readable on the security panel. (See Boge page 7, line 32-page 8, line 11)

Regarding Claim 7, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the security panel is adhered directly to the transaction card, and removal of the security code from the transaction card destroys readability of the activation code. (See Boge page 6, lines 36-37 – obstruction layer [security panel] may be disposed in adherent contact with the activatable card [transaction card]; page 7, line 32-page 8, line 11 – obstruction layer may be displaceable from the presentation position by being abraded, scratched, ripped or otherwise removed which results in the destruction of the exposed [activation] data field rendering the activation field unreadable)

Regarding Claim 8, this claim recites the limitations of Claim 7 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein removal of the security panel dissects the activation code into at least two portions such that only one of the at least two portions remain coupled to the transaction card, and neither of the at least two portions of the activation code alone contains sufficient data to prompt the point-of-sale terminal to begin the transaction card activation process. (See Boge page 9, lines 21-31, Fig. 3A-C   in a modified embodiment, the exposed data field 92 is provided with a portion located on the obstruction layer [security panel] and another portion thereof disposed on the activatable card [transaction card]; the exposed activation data field may be disposed (e.g., printed, stamped, etc., in a contemporaneous operation) on the obstruction layer and activatable card after the obstruction layer 90 has been located in the presentation position; upon displacement of the obstruction layer, exposed activation data field is rendered unreadable – upon removal of all or substantially all of the obstruction layer, a portion of the exposed activation data field remains on the activatable card)

Regarding Claim 9, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
the account identifier includes an account number and a universal product code, and the activation code includes a reference identification number and the universal product code, where in the reference identification number is associated with the account number only via records maintained in a remote database.
Boge discloses his invention as to an improved card presentation instrument that may include an activatable card having a data field disposed on a first side that may be uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer). (See Boge page 2, line 34-page 3, line 1)   Additionally, an obstruction layer may be located in a presentation position relative to activatable card such that all or at least a portion of the card data field is rendered unreadable. (See Boge page 3, lines 2-4) The activatable card 30 may include one or more data field(s) 40 disposed on the rear of the card 30. (See Boge page 6, lines 25-26)  The data field(s) may include data unique to the particular activatable card and may include a card number, personal identification number (PIN), or other indicia uniquely identifying or associated with the particular activatable card 30. (See Boge page 6, lines 26-29) The data field(s) 40 may be disposed (e.g., printed, stamped, embossed, etc.) directly onto the activatable card 30 and in embodiments information from the data fields 40 may be required to be read in order to complete the transaction. (See Boge page 6, lines 29-33)  
Information associated with the data field may be used to correlate the card to an activation request. (See Boge page 10, line 36-page 11, line 2)   Figure 7 depicts a protocol for presenting a card presentation instrument (e.g., at a POS). (See Boge page 11, lines 29-30)   The protocol may include presenting an activatable card at the POS where a consumer may select an activatable card associated with a merchant and present the activatable card at the POS for activation. (See Boge page 11, lines 29-33) Once received, an activation field may be read (e.g., by a bar code reader, hologram reader, or other type of machine reading technology) to obtain encoded activation information. (See Boge page 11, lines 34-36) In the event that the activation field is readable, activation information obtained during the reading may be transmitted to a card issuer. (See Boge page 12, lines 10-11)  The card issuer may correlate the activation information with an account corresponding to the information in data field to activate the card. (See Boge page 12, lines 11-13 – card issuer correlates with a remote account with activation information in order to activate the card)
While Boge discloses the invention as claimed and discloses that the account identifier may correspond to a card number, PIN or other data uniquely associated with a proprietary account that may available for redemption] as a transaction card for value, Boge does not directly disclose that the account identifier includes an account number and a universal product code and the activation code includes a reference identification number and the universal product code that is associated with the account number via records maintained in a remote database 
	Kingsborough discloses an improved transaction card assembly comprising a transaction card connected to a first panel via a releasable interface. (See Kingsborough paragraphs 5-6)   Purchase of a transaction card may involve a card vendor, a redeeming merchant and a card issuer. (See Kingsborough paragraph 11)  An entity that provides the financial backing and/or payment processing accessed via the transaction card is referred to as the card issuer or simply issuer. (See Kingsborough paragraph 11) Typically, the issuer is identified on the transaction card and associates a unique issuer account code with each transaction card. (See Kingsborough paragraph 11)
	In an embodiment, a transaction card package assembly comprises a transaction card attached/coupled to or disposed/held within a card holder. (See Kingsborough paragraph 12)  The transaction card package assembly further comprises a security code spanning the transaction card and the card holder such that upon removal of the transaction card from the holder, the security code is broken and a portion of the security code is present on the transaction card and a portion of the security code is present on the card holder. (See Kingsborough paragraph 12)  The security code may be integral with and form a part of the transaction card and cardholder or alternatively the security code may be external to the transaction card and card holder, for example printed or applied via a sticker or other external layer applied/adhered to the transaction card and card holder. (See Kingsborough paragraph 12)  Where the security code is printed on a sticker or other layer than spans the transaction card and the card holder, the sticker or other layer should be sufficiently adhered, affixed, or otherwise configured (for example, with serrations, such that the portions of the sticker or other layer remaining on the transaction card and/or card holder would be difficult or nearly impossible to remove intact and place on a substitute transaction card and/or card holder, respectively. (See Kingsborough paragraph 13)
	The security code is unique to each transaction card package assembly and the uniqueness of the security code provides a means to detect potentially fraudulent activity and/or to disable a package assembly subject to fraudulent activity. (See Kingsborough paragraph 15) The security code may comprise a series of letters, numerals, characters, or combinations thereof. (See Kingsborough paragraph 15)  The security code may be randomly generated, and preferably contains a sufficient 
	In an embodiment, the security code is positioned such that a longitudinal center axis of the security code is in registration with the interface between the transaction card and the card holder, wherein upon breaking of the security code, a first longitudinal portion or half of the security code remains with the transaction card and a second longitudinal portion or half of the security code remains with the card holder. (See Kingsborough paragraph 16)  In an embodiment, the interface between the transaction card and the card holder may be a fault, break, score or perforation line in a snap and break connection. (See Kingsborough paragraph 17)  In an alternative embodiment, the interface comprises a perforated line in a fold and tear connection.  (See Kingsborough paragraph 17)  
	In certain embodiments, the security code may also serve a secondary or dual purpose, such as encoding information useful for purchase and/or activation of the transaction card. (See Kingsborough paragraph 18)  For example, the dual purpose security code may comprise a unique bar code that may be scanned at a POS to purchase and/or activate the transaction card, for example a vendor product identification portion and an issuer account portion. (See Kingsborough paragraph 18 – security code may also encode information for purchase/activation including vendor product identification code [UPC] and reference identification number associated with the account number)
As part of a purchase/activation of a transaction card, an issuer account portion may be entered at the point of sale terminal to activate a particular account associated with the transaction card where the issuer account code may be conveyed (for example via a computer network) to the issuer or other third party processor responsible for looking up the account code (for example, via a database reconciliation) and activating the same. (See Kingsborough paragraphs 18-20 – issuer account code is looked up in a database record and activated)
	In a fifth embodiment, of a transaction card package assembly does not contain a security code as the bar code does not span the interface but is contained entirely within panel 22. (See Kingsborough paragraph 27) The transaction card may contain a magnetic stripe 32, an issuer bar code 41 or both.  (See Kingsborough paragraph 27)  In an embodiment, the issuer bar code 41 is a UCC-12 bar code. (See Kingsborough paragraph 27) In an embodiment, the bar code is an EAN/UCC-128 bar code, containing both a vendor product identification portion [universal product code] and an issuer account portion 
	In a seventh embodiment that is similar to the first embodiment and further comprising a second retaining means and a second panel.  (See Kingsborough paragraph 35)  In an embodiment, the second retaining means defines a second interface, for example a score or break line in a snap and break connection between the transaction card and the second panel 53.  (See Kingsborough paragraph 35)  The second panel 53 further comprises a second magnetic stripe 55, wherein the magnetic stripe 55 is separate and distinct from the magnetic stripe 32.  (See Kingsborough paragraph 35)  For example, the magnetic stripe 55 may comprise the issuer account code such that upon activation the card may be used at a redeeming merchant. (See Kingsborough paragraph 35)  In contrast, the magnetic stripe 55 may contain an activation code that is indexed to the issuer account code; contained in magnetic stripe 32 on the card. (See Kingsborough paragraph 35 – stripe comprises the issuer account code such that upon activation the card may be used at a redeeming merchant)   Thus to activate the card, the activation code on magnetic stripe 55 is read at a point of sale and the activation code is used to cross-reference and activate the issuer account on the card. (See Kingsborough paragraph 35 – the account identifier is used to cross reference and activate the issuer account [i.e., by the database reconciliation as seen above] – remote account is stored in a database)  Upon activation, the panels 22 and 53 may be removed from the card. (See Kingsborough paragraph 35)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the card presentation instrument presented at a POS where the account identifier is correlated with a proprietary account maintained by a card issuer with a predetermined balance associated with the account to, after activation, use the activatable card as a transaction card for value as disclosed by Boge with the disclosure of a transaction card where upon being entered at a POS the issuer account code may be conveyed to an issuer for looking up the account code via a database reconciliation as taught by Kingsborough in order to prevent fraud.

Regarding Claim 10, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
Wherein:
the account identifier [data field 40] is a first account identifier configured for activation of the transaction card and characterized by being unusable for redemption of the balance value, (See Boge page 6, lines 25-31 – data field 40 may include data unique to the particular activatable card, may include a card number, PIN or other indicia uniquely identifying or associated with a particular activatable card; page 11, line 29-page 12, line 5 -  presenting a card presentation instrument at a POS presenting an activatable card at a POS for activation that once received, an activation field may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information and the card may be activated; page 12, lines 10-16, 18-21 – the card issuer may correlate the activation information with an account corresponding to the information in the data field and a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value) [prior to activation the card is unusable to redeem value]
the transaction card product further comprises a second account identifier [magnetic stripe 36] that differs from the first account identifier and uniquely links the transaction card to the remote account,  (See Boge page 6, lines 18-22 – the rear of the activatable card 30 may also include a magnetic stripe 36 which may include machine readable information comprising one or more magnetic tracks which may be encoded with a card number such that the magnetic stripe may be read at a POS during a transaction after the card has been activated; page 11, line 13 – all or at least a portion of an exposed activation data field may be disposed on the obstruction layer at the time that a magnetic stripe is encoded and/or data fields are printed on the card to ensure the activation code and card specific information (e.g., a card number, PIN, etc.) are properly correlated [to the remote account as further noted at page 12, lines 10-16])
the second account identifier is substantially permanently secured to the transaction card and is configured for use in redeeming the balance value, and (See Boge page 6, lines 18-24 – the rear of the activatable card includes a magnetic stripe disposed on the card such that the magnetic stripe may be read at a POS during a transaction after the card has been activated; page 12, lines 11-16, 18-21 – a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value)
the second account identifier is hidden from view even after at least partial removal of the security panel from the remainder of the transaction card product to permit access to the first account identifier. (See Boge page 7, lines 32-34 – a portion of the obstruction layer [security panel] may be displaceable from the presentation position (i.e., opaque layer overlaying base layer may be removed, displaced, or destroyed to reveal data field 40 [first account identifier]; page 9, line 36-page 10, line 10, Figs. 5a-b – in an embodiment, a support member may at least partially enclose the activatable card; page 10, lines 11- 18 - support member may include aperture 76 such that the card may be positioned relative to the aperture such that the obstruction layer is located adjacent to the aperture and the activation field may be readable when the card is in the enclosure [the magnetic stripe is still hidden within the enclosure, even though the activation code and obstruction layer are visible]

Regarding Claim 11, this claim recites the limitations of Claim 10 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
Further comprising:
a package separate from and substantially entirely enclosing the transaction card;  (See Boge page 9, line 36 – page 10, line 10, Figs 5a-b – support member forms an enclosure of activatable card 30)
wherein the package includes the activation code, the security panel, and the first account identifier.  (See Boge page 7, lines 32-34 – a portion of the obstruction layer [security panel] may be displaceable from the presentation position (i.e., opaque layer overlaying base layer may be removed, displaced, or destroyed to reveal data field 40 [first account identifier]; page 10, lines 4-18, Figs 5a-b – enclosure allows for an exposed data field 92 [activation code], the obstruction layer [security panel] adjacent to the aperture; page 12, lines 15-19, Fig. 7 – obstruction layer may be displaced to render data field readable)

Regarding Claim 12, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
further comprising:
a card package, the card package including: (See Boge Figs. 5a-b, page 9, line 36—page 10, line 10)
a first package section,  (See Boge page 10, lines 4-10 and Figs. 5a-b – support member 78)
a second package section [enclosure 80] opposite to and coupled with the first package section to secure the transaction card between the first package section and the second package section, wherein the security panel is formed by the second package section and is readily removable from a remainder of the second package section via perforations defined on the second package section substantially separating the security panel from the remainder of the second package section, and the second package is configured such that removal of the security panel via the perforations destroys readability of the activation code, and the activation code is indirectly coupled with the transaction card via the card package. (See Boge page 10, lines 4-10, 19-30 – the support member 78 may include a plurality of portions that are peripherally bonded together to form an enclosure for receiving the card. The obstruction layer may be isolated from direct contact with the card presentation instrument; page 7, lines 14-20 – the obstruction layer [security panel] may include all or at least a portion of exposed data field 92 [activation code] disposed on the outer surface of the obstruction layer; page 7, line 35-page 8, line 2 – in an embodiment, at least a portion of the obstruction layer may be abraded (e.g., scratched, ripped, or otherwise removed) and  is displaced from the presentation position which results in the destruction or obfuscation  of the exposed data field 92 [activation field] which may result in the exposed data field being unreadable.)

While Boge discloses a card package with a first and second section coupled together to enclose the transaction card and that the obstruction layer may be removed by scratching, ripping or otherwise removing the layer to displace it from the presentation position which results in destruction or obfuscation of the exposed data field [activation code] making it unreadable and that the activation code can be indirectly coupled with the transaction card [by being disposed on the outer surface of the obstruction layer, which can be isolated from direct contact with the card presentation instrument], 
Kingsborough discloses an improved transaction card assembly comprising a transaction card connected to a first panel via a releasable interface. (See Kingsborough paragraphs 5-6)   Purchase of a transaction card may involve a card vendor, a redeeming merchant and a card issuer. (See Kingsborough paragraph 11)  An entity that provides the financial backing and/or payment processing accessed via the transaction card is referred to as the card issuer or simply issuer. (See Kingsborough paragraph 11) Typically, the issuer is identified on the transaction card and associates a unique issuer account code with each transaction card. (See Kingsborough paragraph 11)
	In an embodiment, a transaction card package assembly comprises a transaction card attached/coupled to or disposed/held within a card holder. (See Kingsborough paragraph 12)  The transaction card package assembly further comprises a security code spanning the transaction card and the card holder such that upon removal of the transaction card from the holder, the security code is broken and a portion of the security code is present on the transaction card and a portion of the security code is present on the card holder. (See Kingsborough paragraph 12)  The security code may be integral with and form a part of the transaction card and cardholder or alternatively the security code may be external to the transaction card and card holder, for example printed or applied via a sticker or other external layer applied/adhered to the transaction card and card holder. (See Kingsborough paragraph 12)  Where the security code is printed on a sticker or other layer than spans the transaction card and the card holder, the sticker or other layer should be sufficiently adhered, affixed, or otherwise configured (for example, with serrations, such that the portions of the sticker or other layer remaining on the transaction card and/or card holder would be difficult or nearly impossible to remove intact and place on a substitute transaction card and/or card holder, respectively. (See Kingsborough paragraph 13)
	The security code is unique to each transaction card package assembly and the uniqueness of the security code provides a means to detect potentially fraudulent activity and/or to disable a package assembly subject to fraudulent activity. (See Kingsborough paragraph 15) The security code may comprise a series of letters, numerals, characters, or combinations thereof. (See Kingsborough paragraph 15)  The security code may be randomly generated, and preferably contains a sufficient number of letters, numerals, characters or combinations thereof to avoid an accidental duplication of the security code during the manufacture of the transaction card assembly. (See Kingsborough paragraph 15)  In an embodiment, the security code is printed and/or embossed across a portion of the transaction card and card holder, for example, across an interface such as a score or break line between security code is across an interface such as a score or break line)
	In an embodiment, the security code is positioned such that a longitudinal center axis of the security code is in registration with the interface between the transaction card and the card holder, wherein upon breaking of the security code, a first longitudinal portion or half of the security code remains with the transaction card and a second longitudinal portion or half of the security code remains with the card holder. (See Kingsborough paragraph 16)    The interface between the transaction card and the card holder may be configured such that the transaction card disengages/releases from the card holder along the interface where non-limiting examples of the retaining means includes perforations, cut-outs, snap and break connections, pockets, etc. (See Kingsborough paragraph 16 – security panel is removable via perforations)
In an embodiment, the interface between the transaction card and the card holder may be a fault, break, score or perforation line in a snap and break connection. (See Kingsborough paragraph 17)  In an alternative embodiment, the interface comprises a perforated line in a fold and tear connection.  (See Kingsborough paragraph 17)   For example, the transaction card and transaction holder may be printed on a sheet of rigid paper such as cardboard with a perforated line defining the interface, whereby the transaction card may be removed from the card holder by folding the card along the perforated line and tearing the card from the holder. (See Kingsborough paragraph 17)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the card presentation instrument presented at a POS the obstruction layer may be removed by scratching, ripping, or otherwise removing the layer as disclosed by Boge with the direct disclosure of a transaction card where the interface between the transaction card and the card holder may be removed using various methods including perforations as taught by Kingsborough in order to prevent fraud.

Regarding Claim 13, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the account identifier is a first account identifier [data field 40], and the transaction card product further comprises: (See Boge page 6, lines 25-33)
a second account identifier uniquely identifying the remote account linked to the transaction card and being configured for use in facilitating redemption of the balance value toward one or more of goods or services,  (See Boge page 6, lines 18-22 – the rear of the activatable card 30 may also include a magnetic stripe 36 which may include machine readable information comprising one or more magnetic tracks which may be encoded with a card number such that the magnetic stripe may be read at a POS during a transaction after the card has been activated; page 11, line 13 – all or at least a portion of an exposed activation data field may be disposed on the obstruction layer at the time that a magnetic stripe is encoded and/or data fields are printed on the card to ensure the activation code and card specific information (e.g., a card number, PIN, etc.) are properly correlated [to the remote account as further noted at page 12, lines 10-16]; page 12, lines 11-16, 18-21 – a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value)
wherein:
the second account identifier is substantially permanently secured to the transaction card and is different that the first account identifier, and (See Boge page 6, lines 18-22 – the rear of the activatable card 30 may also include a magnetic stripe 36 which may include machine readable information comprising one or more magnetic tracks which may be encoded with a card number such that the magnetic stripe may be read at a POS during a transaction after the card has been activated; page 11, line 13 – all or at least a portion of an exposed activation data field may be disposed on the obstruction layer at the time that a magnetic stripe is encoded and/or data fields are printed on the card to ensure the activation code and card specific information (e.g., a card number, PIN, etc.) are properly correlated)
the first account identifier is not configured for use in redeeming the balance value. (See Boge page 6, lines 25-33 – data field 40 may include data unique to the particular activatable card, may include a card number, PIN or other indicia uniquely identifying or associated with a particular activatable card; page 11, line 29-page 12, line 5 -  presenting a card presentation instrument at a POS presenting an activatable card at a POS for activation that once received, an activation field may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information and the card may be activated; page 12, lines 11-16, 18-21 – if the activation field is readable, activation information may be transmitted to a card issuer and a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value [the account identifier is used in activating the card to be used in the future to redeem balance value, however by itself is not configured to redeem balance value, the activatable card is only able to be activated using the account identifier, which is then correlated by the card issuer to then allow the card to be activated and subsequently used to redeem value)

Regarding Claim 15, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the activation code is not configured for use in redeeming the balance value.  (See Boge page 11, lines 34-36  - an activatable card may be received at a POS and once received, an activation field [activation code] may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information; page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account corresponding to the information in the data field to activate the card; page 12, lines 11-16, 18-21 – a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value) [the activation code itself is not used to redeem balance value, it is used to send activation information to the card issuer, who then correlates the data and activates the card, after the card is activated, the card may be used to redeem the balance value)

Regarding Claim 16, this claim recites the limitations of Claim 15 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the activation code is unique to the transaction card and is associated to the remote account indirectly via records stored in the database. (See Boge page 11, lines 13-14 -  activation code may be associated with a particular card number and PIN [activation code unique to the transaction card]; page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account corresponding to the information in the data field to activate the card)


Information associated with the data field may be used to correlate the card to an activation request. (See Boge page 10, line 36-page 11, line 2)   Figure 7 depicts a protocol for presenting a card presentation instrument (e.g., at a POS). (See Boge page 11, lines 29-30)   The protocol may include presenting an activatable card at the POS where a consumer may select an activatable card associated with a merchant and present the activatable card at the POS for activation. (See Boge page 11, lines 29-33) Once received, an activation field may be read (e.g., by a bar code reader, hologram reader, or other type of machine reading technology) to obtain encoded activation information. (See Boge page 11, lines 34-36) In the event that the activation field is readable, activation information obtained during the reading may be transmitted to a card issuer. (See Boge page 12, lines 10-11)  The card issuer may correlate the activation information with an account corresponding to the information in data field to activate the card. (See Boge page 12, lines 11-13 – card issuer correlates with a remote account with activation information in order to activate the card)
While Boge discloses the invention as claimed and discloses that the activation code [activation field] may correspond to a particular card number and PIN and that if the activation field is readable, activation information obtained may be transmitted to the card issuer and correlated by the card issuer with an account corresponding to the information in the data field to activate the card [indirect association to the implied remote account] Boge does not directly disclose that the association is via records stored in the database. 
	Kingsborough discloses an improved transaction card assembly comprising a transaction card connected to a first panel via a releasable interface. (See Kingsborough paragraphs 5-6)   Purchase of a 
	In an embodiment, a transaction card package assembly comprises a transaction card attached/coupled to or disposed/held within a card holder. (See Kingsborough paragraph 12)  The transaction card package assembly further comprises a security code spanning the transaction card and the card holder such that upon removal of the transaction card from the holder, the security code is broken and a portion of the security code is present on the transaction card and a portion of the security code is present on the card holder. (See Kingsborough paragraph 12)  The security code may be integral with and form a part of the transaction card and cardholder or alternatively the security code may be external to the transaction card and card holder, for example printed or applied via a sticker or other external layer applied/adhered to the transaction card and card holder. (See Kingsborough paragraph 12)  Where the security code is printed on a sticker or other layer than spans the transaction card and the card holder, the sticker or other layer should be sufficiently adhered, affixed, or otherwise configured (for example, with serrations, such that the portions of the sticker or other layer remaining on the transaction card and/or card holder would be difficult or nearly impossible to remove intact and place on a substitute transaction card and/or card holder, respectively. (See Kingsborough paragraph 13)
As part of a purchase/activation of a transaction card, an issuer account portion may be entered at the point of sale terminal to activate a particular account associated with the transaction card where the issuer account code may be conveyed (for example via a computer network) to the issuer or other third party processor responsible for looking up the account code (for example, via a database reconciliation) and activating the same. (See Kingsborough paragraphs 18-20 – issuer account code is looked up in a database and activated)
	In a fifth embodiment, of a transaction card package assembly does not contain a security code as the bar code does not span the interface but is contained entirely within panel 22. (See Kingsborough paragraph 27) The transaction card may contain a magnetic stripe 32, an issuer bar code 41 or both.  (See Kingsborough paragraph 27)  In an embodiment, the issuer bar code 41 is a UCC-12 bar code. (See Kingsborough paragraph 27) In an embodiment, the bar code is an EAN/UCC-128 bar code, containing both a vendor product identification portion and an issuer account portion that may be used to activate the card. (See Kingsborough paragraph 27)  In alternate embodiments of Figs. 5 and 6, a security code 
	In a seventh embodiment that is similar to the first embodiment and further comprising a second retaining means and a second panel.  (See Kingsborough paragraph 35)  In an embodiment, the second retaining means defines a second interface, for example a score or break line in a snap and break connection between the transaction card and the second panel 53.  (See Kingsborough paragraph 35)  The second panel 53 further comprises a second magnetic stripe 55, wherein the magnetic stripe 55 is separate and distinct from the magnetic stripe 32.  (See Kingsborough paragraph 35)  For example, the magnetic stripe 55 may comprise the issuer account code such that upon activation the card may be used at a redeeming merchant. (See Kingsborough paragraph 35)  In contrast, the magnetic stripe 55 may contain an activation code that is indexed to the issuer account code; contained in magnetic stripe 32 on the card. (See Kingsborough paragraph 35 – stripe comprises the issuer account code such that upon activation the card may be used at a redeeming merchant)   Thus to activate the card, the activation code on magnetic stripe 55 is read at a point of sale and the activation code is used to cross-reference and activate the issuer account on the card. (See Kingsborough paragraph 35 – the account identifier is used to cross reference and activate the issuer account [i.e., by the database reconciliation as seen above] – associated by records stored in a database)  Upon activation, the panels 22 and 53 may be removed from the card. (See Kingsborough paragraph 35)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the card presentation instrument presented at a POS where the account identifier is correlated with a proprietary account maintained by a card issuer with a predetermined balance associated with the account to, after activation, use the activatable card as a transaction card for value as disclosed by Boge with the disclosure of a transaction card where upon being entered at a POS the issuer account code may be conveyed to an issuer for looking up the account code via a database reconciliation as taught by Kingsborough in order to prevent fraud.

Regarding Claim 17, this claim recites the limitations of Claim 16 and as those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
further comprising comparing the activation code against the records stored in the database to verify that the activation code indirectly identifies the same remote account that is directly identified by the account identifier before activating the remote account. (See Boge page 11, activation code may be associated with a particular card number and PIN [activation code unique to the transaction card]; page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account [remote account] corresponding to the information in the data field to activate the card [directly identifying by the account identifier the remote account])

Boge discloses his invention as to an improved card presentation instrument that may include an activatable card having a data field disposed on a first side that may be uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer). (See Boge page 2, line 34-page 3, line 1)   Additionally, an obstruction layer may be located in a presentation position relative to activatable card such that all or at least a portion of the card data field is rendered unreadable. (See Boge page 3, lines 2-4) The activatable card 30 may include one or more data field(s) 40 disposed on the rear of the card 30. (See Boge page 6, lines 25-26)  The data field(s) may include data unique to the particular activatable card and may include a card number, personal identification number (PIN), or other indicia uniquely identifying or associated with the particular activatable card 30. (See Boge page 6, lines 26-29) The data field(s) 40 may be disposed (e.g., printed, stamped, embossed, etc.) directly onto the activatable card 30 and in embodiments information from the data fields 40 may be required to be read in order to complete the transaction. (See Boge page 6, lines 29-33)  
Information associated with the data field may be used to correlate the card to an activation request. (See Boge page 10, line 36-page 11, line 2)   Figure 7 depicts a protocol for presenting a card presentation instrument (e.g., at a POS). (See Boge page 11, lines 29-30)   The protocol may include presenting an activatable card at the POS where a consumer may select an activatable card associated with a merchant and present the activatable card at the POS for activation. (See Boge page 11, lines 29-33) Once received, an activation field may be read (e.g., by a bar code reader, hologram reader, or other type of machine reading technology) to obtain encoded activation information. (See Boge page 11, lines 34-36) In the event that the activation field is readable, activation information obtained during the reading may be transmitted to a card issuer. (See Boge page 12, lines 10-11)  The card issuer may correlate the activation information with an account corresponding to the information in data field to activate the card. (See Boge page 12, lines 11-13 – card issuer correlates with a remote account with activation information in order to activate the card)
indirect association to the remote account] Boge does not directly disclose that association is via records stored in the database. 
	Kingsborough discloses an improved transaction card assembly comprising a transaction card connected to a first panel via a releasable interface. (See Kingsborough paragraphs 5-6)   Purchase of a transaction card may involve a card vendor, a redeeming merchant and a card issuer. (See Kingsborough paragraph 11)  An entity that provides the financial backing and/or payment processing accessed via the transaction card is referred to as the card issuer or simply issuer. (See Kingsborough paragraph 11) Typically, the issuer is identified on the transaction card and associates a unique issuer account code with each transaction card. (See Kingsborough paragraph 11)
	In an embodiment, a transaction card package assembly comprises a transaction card attached/coupled to or disposed/held within a card holder. (See Kingsborough paragraph 12)  The transaction card package assembly further comprises a security code spanning the transaction card and the card holder such that upon removal of the transaction card from the holder, the security code is broken and a portion of the security code is present on the transaction card and a portion of the security code is present on the card holder. (See Kingsborough paragraph 12)  The security code may be integral with and form a part of the transaction card and cardholder or alternatively the security code may be external to the transaction card and card holder, for example printed or applied via a sticker or other external layer applied/adhered to the transaction card and card holder. (See Kingsborough paragraph 12)  Where the security code is printed on a sticker or other layer than spans the transaction card and the card holder, the sticker or other layer should be sufficiently adhered, affixed, or otherwise configured (for example, with serrations, such that the portions of the sticker or other layer remaining on the transaction card and/or card holder would be difficult or nearly impossible to remove intact and place on a substitute transaction card and/or card holder, respectively. (See Kingsborough paragraph 13)
As part of a purchase/activation of a transaction card, an issuer account portion may be entered at the point of sale terminal to activate a particular account associated with the transaction card where the issuer account code may be conveyed (for example via a computer network) to the issuer or other third party processor responsible for looking up the account code (for example, via a database issuer account code is looked up in a database and activated)
	In a fifth embodiment, of a transaction card package assembly does not contain a security code as the bar code does not span the interface but is contained entirely within panel 22. (See Kingsborough paragraph 27) The transaction card may contain a magnetic stripe 32, an issuer bar code 41 or both.  (See Kingsborough paragraph 27)  In an embodiment, the issuer bar code 41 is a UCC-12 bar code. (See Kingsborough paragraph 27) In an embodiment, the bar code is an EAN/UCC-128 bar code, containing both a vendor product identification portion and an issuer account portion that may be used to activate the card. (See Kingsborough paragraph 27)  In alternate embodiments of Figs. 5 and 6, a security code may span between the card and panel 22 as described previously with reference to Figs. 1-4. (See Kingsborough paragraph 34)  The security code may be all or a portion of the bar code. (See Kingsborough paragraph 34)
	In a seventh embodiment that is similar to the first embodiment and further comprising a second retaining means and a second panel.  (See Kingsborough paragraph 35)  In an embodiment, the second retaining means defines a second interface, for example a score or break line in a snap and break connection between the transaction card and the second panel 53.  (See Kingsborough paragraph 35)  The second panel 53 further comprises a second magnetic stripe 55, wherein the magnetic stripe 55 is separate and distinct from the magnetic stripe 32.  (See Kingsborough paragraph 35)  For example, the magnetic stripe 55 may comprise the issuer account code such that upon activation the card may be used at a redeeming merchant. (See Kingsborough paragraph 35)  In contrast, the magnetic stripe 55 may contain an activation code that is indexed to the issuer account code; contained in magnetic stripe 32 on the card. (See Kingsborough paragraph 35 – stripe comprises the issuer account code such that upon activation the card may be used at a redeeming merchant)   Thus to activate the card, the activation code on magnetic stripe 55 is read at a point of sale and the activation code is used to cross-reference and activate the issuer account on the card. (See Kingsborough paragraph 35 – the account identifier is used to cross reference and activate the issuer account [i.e., by the database reconciliation as seen above] – associated by records stored in a database)  Upon activation, the panels 22 and 53 may be removed from the card. (See Kingsborough paragraph 35)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the card presentation instrument presented at a POS where the account identifier is correlated with a proprietary account maintained by a card issuer with a predetermined balance associated with the account to, after activation, use the activatable card as a transaction card for value as disclosed by 

Regarding Claim 18, this claim recites the limitations of Claim 15 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Boge discloses the following:
Further comprising:
after activating the remote account, identifying the remote account by reading the account identifier; and  (See Boge page 6, lines 18-22 – the rear of the activatable card 30 may also include a magnetic stripe 36 which may include machine readable information comprising one or more magnetic tracks which may be encoded with a card number such that the magnetic stripe may be read at a POS during a transaction after the card has been activated; page 12, lines 11-16, 18-21 – a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value – [as noted in the 112b, this limitation is being interpreted as actually referring to the second account identifier]
redeeming the balance value of the remote account identified by reading the account identifier toward one or more of the goods and the services, wherein the activation code is not configured for use in redeeming the balance value. (See Boge page 6, lines 20-22 – magnetic stripe may be encoded with a card number such that the magnetic stripe may be read at a POS during at transaction after the card has been activated;  page 11, lines 34-36  - an activatable card may be received at a POS and once received, an activation field [activation code] may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information; page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account corresponding to the information in the data field to activate the card; page 12, lines 11-16, 18-21 – a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value) [the activation code itself is not used to redeem balance value, it is used to send activation information to the card issuer, who then correlates the data and activates the card, after the card is activated, the card may be used to redeem the balance value)

Regarding Claim 19, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the transaction card product includes a package, the package includes the activation code and the security panel, the security panel being positioned to cover the account identifier, the activation code being printed to the package in a manner extending over the security panel and beyond at least one outer edge of the security panel, and at least partially removing the security panel from the transaction card product destroys readability of the activation code by dissecting the activation code into at least two parts, one of the at least two parts being removed from the remainder of the transaction card product with the security panel. (See Boge page 9, lines 21-31, Fig. 3A-C   in a modified embodiment, the exposed data field 92 is provided with a portion located on the obstruction layer [security panel] and another portion thereof disposed on the activatable card [transaction card]; the exposed activation data field may be disposed (e.g., printed, stamped, etc., in a contemporaneous operation) on the obstruction layer and activatable card after the obstruction layer 90 has been located in the presentation position; upon displacement of the obstruction layer, exposed activation data field is rendered unreadable – upon removal of all or substantially all of the obstruction layer, a portion of the exposed activation data field remains on the activatable card; page 9, line 36 – page 10, line 10, Figs 5a-b – support member forms an enclosure of activatable card 30; page 7, lines 14-20 – the obstruction layer [security panel] may include all or at least a portion of exposed data field 92 [activation code] disposed on the outer surface of the obstruction layer;  page 7, line 32-34 to page 8, line 2 – a portion of the obstruction layer [security panel] may be displaceable from the presentation position (i.e., opaque layer overlaying base layer may be removed, displaced, or destroyed to reveal data field 40 [account identifier], which results in the destruction or obfuscation  of the exposed data field 92 [activation field] which may result in the exposed data field being unreadable; page 10, lines 4-18, Figs 5a-b – enclosure allows for an exposed data field 92 [activation code], the obstruction layer [security panel] adjacent to the aperture; page 12, lines 15-19, Fig. 7 – obstruction layer may be displaced to render data field readable)

Regarding Claim 20, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the account identifier is a package account identifier included on a package substantially enclosing the transaction card, the transaction card includes a card account identifier that differs from the package account identifier and identifies the remote account linked to the transaction card, and the method further includes scanning the card account identifier to redeem the balance value after activating the remote account. (See Boge page 2, line 35-page 3, line 1 – card data field may comprise or otherwise correspond to a card number, PIN or other data uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer); page 6, lines 33-34 – data field includes proprietary account data necessary to use the activatable card for value; page 9, line 36 – page 10, line 10, Figs 5a-b – support member forms an enclosure of activatable card 30; page 7, lines 32-34 – a portion of the obstruction layer [security panel] may be displaceable from the presentation position (i.e., opaque layer overlaying base layer may be removed, displaced, or destroyed to reveal data field 40 [account identifier]; page 10, lines 4-18, Figs 5a-b – enclosure allows for an exposed data field 92 [package account identifier], the obstruction layer [security panel] adjacent to the aperture; page 12, lines 10-16, 18-21 – if the activation field is readable, activation information may be transmitted to a card issuer, the card issuer may correlate the activation information with an account [remote account] corresponding to the information in the data field and a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value)

Regarding Claim 21, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Boge discloses the following:
wherein the package account identifier is not configured for use in redeeming the balance value. (See Boge page 11, lines 34-36  - an activatable card may be received at a POS and once received, an activation field [package account identifier] may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information; page 12, lines 10-14 and Fig 2A – if the activation field is readable, activation information obtained during the reading may be transmitted to the card issuer – the card issuer may correlate the activation information with an account corresponding to the information in the data field to activate the card; page 12, lines 11-16, 18-21 – a predetermined balance may be associated with the account; after activation, the card may be used as a transaction card for value) [the package account identifier itself is not used to redeem balance value, it is used to send activation information to the card issuer, who then correlates the data and activates the card, after the card is activated, the card may be used to redeem the balance value)

Regarding Claim 22, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Boge discloses the following:
further comprising prior to using the point-of-sale terminal to read the activation code from the transaction card product in a manner automatically prompting the point-of-sale terminal to initiate a card activation process: (See Boge page 7, lines 14-21, 25-28 and Fig 2A; page 11, line 29-page 12, line 5 -  presenting a card presentation instrument at a POS that includes presenting an activatable card at a POS for activation that once received, an activation field may be read (e.g., by a bar code reader, hologram or other type of machine reading technology) to obtain encoded activation information and the card may be activated)
Attempting to activate a compromised transaction card product, which is substantially identical to the transaction card product other than the account identifier of the compromised transaction product identifying a different remote account that the account identifier of the transaction product and having a compromised activation code that has been compromised via attempted tampering, by scanning the compromised activation code, and  (See Boge page 1, lines 24-30)
Prompting selection of the transaction card product in lieu of the compromised transaction card product. (See Boge page 1, lines 24-30)

Boge discloses his invention as to an improved card presentation instrument that may include an activatable card having a data field disposed on a first side that may be uniquely associated with a proprietary account (e.g., a pre-paid, debit, or credit account maintained by a card issuer). (See Boge page 2, line 34-page 3, line 1)   Additionally, an obstruction layer may be located in a presentation position relative to activatable card such that all or at least a portion of the card data field is rendered unreadable. (See Boge page 3, lines 2-4) The activatable card 30 may include one or more data field(s) 40 disposed on the rear of the card 30. (See Boge page 6, lines 25-26)  The data field(s) may include data unique to the particular activatable card and may include a card number, personal identification number (PIN), or other indicia uniquely identifying or associated with the particular activatable card 
Further, Boge discloses that in a tampering scheme third parties have modified card activation markings on packaging so that, upon purchase of a modified package, an unintended card account (i.e. an account that is accessible by a third party) is activated. (See Boge page 1, lines 23-27)  In another tampering scheme, third parties obtain proprietary account data from transaction cards at a POS location, which proprietary account data may then be fraudulently employed after purchase and activation of the cards to access account funds corresponding with the transaction cards. (See Boge page 1, lines 27-30)
Boge also discloses that if the obstruction layer is displaced in a wrongful attempt to read the data field(s) and the activatable card has yet to be activated, activation is prevented as the activation field is rendered unreadable. (See Boge page 8, lines 15-17) Accordingly, any attempt to read the data field 40 prior to activation (e.g., in a theft or fraud scheme) may result in the activation field 92 becoming unreadable such that the activatable card cannot be activated. (See Boge page 8, lines 17-22)
Information associated with the data field may be used to correlate the card to an activation request. (See Boge page 10, line 36-page 11, line 2)   Figure 7 depicts a protocol for presenting a card presentation instrument (e.g., at a POS). (See Boge page 11, lines 29-30)   The protocol may include presenting an activatable card at the POS where a consumer may select an activatable card associated with a merchant and present the activatable card at the POS for activation. (See Boge page 11, lines 29-33) Once received, an activation field may be read (e.g., by a bar code reader, hologram reader, or other type of machine reading technology) to obtain encoded activation information. (See Boge page 11, lines 34-36) In the event that the activation field is readable, activation information obtained during the reading may be transmitted to a card issuer. (See Boge page 12, lines 10-11)  The card issuer may correlate the activation information with an account corresponding to the information in data field to activate the card. (See Boge page 12, lines 11-13)
While Boge discloses using a POS terminal to read the activation code from the transaction card product to automatically prompt the POS to initiate a card activation process and discloses that wrongful attempts to read the data field 40 (account identifier) prior to activation will prevent the activation field from becoming readable and thus cannot be activated but does not fully disclose 
	Kingsborough discloses an improved transaction card assembly comprising a transaction card connected to a first panel via a releasable interface. (See Kingsborough paragraphs 5-6)   Purchase of a transaction card may involve a card vendor, a redeeming merchant and a card issuer. (See Kingsborough paragraph 11)  An entity that provides the financial backing and/or payment processing accessed via the transaction card is referred to as the card issuer or simply issuer. (See Kingsborough paragraph 11) Typically, the issuer is identified on the transaction card and associates a unique issuer account code with each transaction card. (See Kingsborough paragraph 11)
	In an embodiment, a transaction card package assembly comprises a transaction card attached/coupled to or disposed/held within a card holder. (See Kingsborough paragraph 12)  The transaction card package assembly further comprises a security code spanning the transaction card and the card holder such that upon removal of the transaction card from the holder, the security code is broken and a portion of the security code is present on the transaction card and a portion of the security code is present on the card holder. (See Kingsborough paragraph 12)  The security code may be integral with and form a part of the transaction card and cardholder or alternatively the security code may be external to the transaction card and card holder, for example printed or applied via a sticker or other external layer applied/adhered to the transaction card and card holder. (See Kingsborough paragraph 12)  Where the security code is printed on a sticker or other layer than spans the transaction card and the card holder, the sticker or other layer should be sufficiently adhered, affixed, or otherwise configured (for example, with serrations, such that the portions of the sticker or other layer remaining on the transaction card and/or card holder would be difficult or nearly impossible to remove intact and place on a substitute transaction card and/or card holder, respectively. (See Kingsborough paragraph 13)
	Given that each security card is unique, portions of security codes from different transaction cards and card holders will not match, and thus will be readily identifiable, for example by visible and/or tactile inspection, by a merchant or consumer as an indicator of possible tampering or fraudulent activity. (See Kingsborough paragraph 14)  For example, in the event that a first transaction card is removed from a first card holder (thereby breaking a first security code with portions thereof remaining on the first transaction card and first card holder) and a second transaction card is removed from a second card holder (thereby breaking the second security code with portions thereof remaining on the second transaction card and second card holder), the portions of the first and substantially identical to the transaction card product other than the account identifier of the compromised transaction product identifying a different remote account and having a compromised activation code that has been compromised by attempted tampering)
	By breaking the dual purpose security code, the bar code is likewise broken and is thus disabled and cannot be used to purchase and/or activate the transaction card unless both portions are present and match.  (See Kingsborough paragraph 21)   An attempt to fraudulently swap transaction cards in a holder fails because the portions of the unique bar code do not match and thus may not be scanned. (See Kingsborough paragraphs 21 and 24– attempted activation fails because the mismatched code will not scan properly [results in compromised transaction card product failing to be activated and thus, if customer wishes to purchase a transaction card product, they will have to select another)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the card presentation instrument presented at a POS where an obstruction layer that has been tampered with results in an activation field that is unreadable as disclosed by Boge with the disclosure of a transaction card package that, in the event a first and second transaction card are swapped and the associated security code is likewise compromised that the bar code will not match and thus will not be able to be successfully scanned as taught by Kingsborough in order to further prevent fraudulent transactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        February 26, 2021